 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Concurrentlywiththefilingoftherepresentation petitionwith the Oregon Labor-Management Relations Board, the Employer filedsuit in the Circuit Court of the State of Oregon for aninjunction to enjoin the Union from picketing orcoercing the Employer to compel him to sign anagreement with the Union. The court found that itwas without jurisdiction to entertain the suit sincethe Employer had not proved that the NationalLabor Relations Board did not have jurisdiction.Thereafter, the Employer signed an agreement withthe Union and picketing ceased.3.The Employer is engaged as a generalcontractor in the building and construction industryin the area of Lane County, Oregon. His primaryactivity has been the constructing and remodeling ofresidential housing and the building of an apartmenthouse to be retained and operated by himself.4. In 1965 the Employer's gross income from hisconstruction business was $142,656. During the first8 months of 1966 his gross income, including the fairmarket cost of the apartment he built, was $218,500.During 1965 the Employer spent $52,207.19 onmaterials, none of which he purchased directly fromout of State. Likewise, in the first 8 months of 1966,the Employer spent $52,292.82 on materials, none ofwhich he received directly from out of State. In eachof these years approximately one-half of theEmployer's purchases of supplies was for concrete,which he purchased from suppliers who received thematerials from out of State. The Employer also paid$83,905.25 in 1965 and $59,439.93 in the first 8months of 1966 to his subcontractors. It wasestimated that about 60 percent of the amountreceived by each of the subcontractors was formaterials obtained from suppliers who received thematerials from outside the State of Oregon.5.The State Board has made no findings as to theaforesaid commerce data.6.There is no representation or unfair laborpractice proceeding pending before us that involvesthe parties hereto.7.Although served with a copy of the Petition forAdvisory Opinion herein, no response as provided bythe Board Rules and Regulations has been filed bythe Employer or the Union.On the basis of the above, the Board is of theopinion that:1.TheEmployerconstitutesaionretailenterprise engaged in the building and constructionindustry as a general contractor in Lane County,Oregon.2.The current standard for the assertion ofjurisdiction over nonretail enterprises within theBoard's statutory jurisdiction requires an annualminimum of $50,000 out-of-State inflow or outflow,direct or indirect. For the purpose of applying thisstandard "indirect inflow refers to the purchase ofgoods or services which originated outside theEmployer's State but which he purchased from aseller within the State who received such goods orservicesoutside the State."SiemonsMailingService,122 NLRB 81, 85.3.The Employer's own local purchases of goods,supplies,commodities, and services originatingoutside the State of Oregon do not exceed $50,000.However, the Board, in determining the inflow to ageneral contractor, has combined his inflow withthat of his subcontractors on his projects, since thesubcontractors act for him and are his vehicles in theperformance of his obligations.Operative Plasterers'and Cement Masons' International AssociationLocal No. 2 (Arnold M. Hansen),149 NLRB 1264,1274-75.14. In this case, it appears that the Employer andhis subcontractors purchased goods and materialsfor use on his projects from suppliers who receivedsuch goods and materials directly from outside theState of Oregon; and that such goods and materialswere valued at more than $50,000 in each of theyears 1965 and 1966. By so combining this indirectinflow of both the Employer and his subcontractors,it is clear that the Employer's operations meet thedollar-volume test of the Board's standards forasserting jurisdiction over nonretail enterprises.Accordingly, the parties are advised underSection 102.103 of the Board Rules and Regulations,Series 8, as amended, that, on the petition submittedherein, the Board would assert jurisdiction over theEmployer's operations with respect to disputescognizable under Sections 8, 9, and 10 of theNational Labor Relations Act.ICf.Better Electric Co , Inc, 129 NLRB 1012Howell Refining CompanyandOil,Chemicaland Atomic Workers International Union,AFL-CIO. Case 23-CA-2340.February 20,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn November 9, 19' 6, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint, and recommended that such allegationsbe dismissed, as set forth in the attached Decision.163 NLRB No. 3 HOWELL REFINING CO.Thereafter, the General Counsel filed exceptions totheDecision and a supporting brief, and theRespondent filed exceptions and a brief in supportthereof, and a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's and theRespondent's exceptions and briefs, and the entirerecord in this case, and hereby adopts the TrialExaminer'sfindings,conclusions,'andrecommendations, only to the extent consistentherewith.The Trial Examiner found, and we agree, that theGeneralCounselfailedtoestablishbyapreponderance of the evidence that the dischargesofemployeesStephensonandSmitheywereunlawfully motivated.We also agree with the TrialExaminer's dismissal of the two Section 8(a)(1)allegationsinvolving SupervisorMitchell for thereasonsfully set forth in the Trial Examiner'sDecision.The Trial Examiner also found, however, thatSupervisor Taylor had engaged in conduct violativeof Section 8(a)(1) of the Act by his individualconversations with employees Bartosh and Polasek.2Taylor told them that they could not retain anybenefits if they votedin a union,and that anypresent benefits would have to be negotiated in acontract. Although the Respondent overstepped thebounds of permissive lawful action by these isolatedremarks, we do not believe that the conduct issufficiently serious, when viewed in total context, tojustify the issuance of a remedial order. Accordingly,contrary to the Trial Examiner, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'These findings and conclusions are based, in part, uponcredibility determinations of the Trial Examiner to which theGeneral Counsel and Respondent have excepted After a carefulreview of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance ofall relevant evidence Accordingly, we find no basis for disturbingthose findingsStandard Dry Wall Products,91 NLRB 544, enfd188F2d362(CA 3)2We hereby correct the Trial Examiner's inadvertentreference, at one point in his Decision, to April 29, 1965, ratherthan March 29, 1965, as the date of the conversation betweenTaylor and Polasek Also, the citation in fn 21 of his Decisionshould read, BransGarage, Inc, 148 NLRB 363TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE19JOHN F. FUNKE, Trial Examiner: Upon charges filedMarch 28 and March 31, 1966, by Oil, Chemical andAtomic Workers International Union, AFL-CIO, hereincalled the Union or the Oil Workers, against HowellRefiningCompany,hereincalledHowellortheRespondent, the General Counsel issued a complaint andamendment to the complaint alleging Respondent violatedSection 8(a)(1) and (3) of the Act. Respondent's answer tothe complaint and amendment to the complaint denied thecommission of any unfair abor practices.This proceeding, with all parties represented, was heardat San Antonio, Texas, on August 9 and 10, 1966. At theconclusion of the hearing the parties were given leave tofilebriefs and briefs were received from the GeneralCounsel and Respondent on September 26.Upon the entire record in this case and upon myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged in therefining of petroleum and related products at San Antonioand Corpus Christi, Texas Respondent's San Antonioplant is the only one involved in this proceeding. Duringthe 12-month period preceding the hearing Respondentsold products valued in excess of $50,000 to places outsidethe State of Texas.Respondent is engaged in commerce within the meaningof the Act.II.LABOR ORGANIZATION INVOLVEDThe Oil Workersisa labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.Independent violations of Section 8(a)(1)Alvin Pogue was employed by Howellas an electricianfrom the latter part of March until about May 15, 1966. Hetestified that about April 15 he had a conversation withCharlesMitchell,maintenanceandconstructionsupervisor, inMitchell's office.Mitchell told him the"plant was trying to go union" and asked him if he wouldtry to find out "who wasgettingthese men to do this."Pogue said he would and he checked around a bit andliked the idea (of going union). Mitchell, he stated, foundout that he had signed a card' and told him he wasemployed on a 2-month probationary period. He said hehad a further conversation with Mitchell in which Mitchelltold him that if the men wanted the Union they wouldprobably lose the benefits they had.Mitchell categorically and unequivocally denied askingtheforegoingquestionsandmaking the foregoingstatements.Itwas Mitchell's testimony that the only'Pogue stated Mitchell asked him if he had signed a card andthat he asked Mitchell how he (Mitchell) had found out295-269 0-69-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation he had with Pogue was one in which Pogueasked him what would happen if the plant went on strikeand he told him that since they (Mitchell and Pogue) werecontract men from Walsh & Strickel that contruction andmaintenance work would continue. Mitchell also testifiedthat when the petition for an election was filed he wasinstructed by President Howell and two Howell attorneys"not to threaten, to make any promises, not to interrogateor ask any questions, and not to start any conversationwith a question about a union."Edward Bartosh, employed by Howell for 9 years as astilloperator, testified that he had a conversation withJ.V. Taylor, head chemist at Howell, on April 7 in thecontrol room at the refinery. Taylor told him that therewould be a union election in the plant and that he hopedthe men would not do the wrong thing. Taylor told him thathe had worked at Shamrock and that when the men wenton strike a lot of them lost their jobs when the Companyhired replacements and had a hard time getting jobs. Healso said the men could not get their money out of theretirement fund.2Taylorwas not interrogated with respect to thisconversation so the testimony is uncontradicted.Bartosh also testified to a conversation with Mitchellabout the middle of April in which Mitchell told him hehad heard there was to be an election and that he hopedthe men would vote against the Union. He told Bartoshthat he had workedin union plantsand that the first thingthe men would be fightingagainsteach other and the plantwould be shut down.I find no denial of these statements in the testimony ofMitchell.Alvin L. Polasek, employed by Howell for 6 years,testified that he had a conversation with J. V. Taylor on orabout April 29 in which Taylor told him that he hated tosee the plant go union and that the Union could not dothem any good. He also told him that he had been amember of the Union at Shamrock for 9 or 10 years andhad learned the "Union wasn't any good." Taylor addedthat any benefits would have to be renegotiated in a newcontract and that while he could not tell him not to join, hewould not join if he was in Polasek's shoes.This testimony was likewise uncontradicted by Taylor.This summarizes the testimony with respect toviolations of Section 8(a)(1).32.Thedischarge of StephensonAndrew T.Stephenson,employed by Howell as apumper-gauger for 11 years prior to his discharge, testifiedthat he first became interested in the Oil Workers inSeptember 1965, and that he, together with John R.Smithey and an employee identified as Zurcher,formed anorganizingcommittee.Thecommitteesolicitedauthorization cards from other employees during October2A conversation between Bartosh and W L Casey, vicepresident of Howell, was admitted as background evidence toestablish company animus on the part of Respondent3The General Counsel also offered the testimony of Claude.Clem Pawelek as to a conversation with Dispatcher Jarzombek onMarch 19 On cross-examination Pawelek admitted that he hadtold J Elro Brown, representative of the Oil Workers, that he didnot want to testify because he was not sure what had happenedand that he could not remember everything. In view of thisadmission of uncertainty and the fact that the General Counselhas not, in his brief, urged that any finding be made of Pawelek'stestimony, no finding will be madeand November (there is no evidence to show how many orin fact if any cards were obtained), then ceased theiractivity inDecember for fear of losing an expectedChristmas bonus.After receiving their bonus theyrenewed organizational efforts in January. Stephenson didnot offer any evidence to indicate that any supervisor ofHowell knew of this activity, nor did he indicate the extentof the activity nor whether it was overt.4Stephenson was discharged by Superintendent W. L.Casey on February 21. Stephenson was working themidnight shift and as pumper it was his duty to unloadtransport tanks which came in, gauge the storage tanksand their temperature, and make all switches from tanksas they were filled. It was also the duty of the pumper tomake rounds of the plant every 2 hours to check forunauthorized persons and for leaks.5 On the premises wasa loading rack which contained three stalls for trucks andeach stall contained a number of valves which could beutilized in the unloading process.6 On February 20 about12:30 a.m. Stephenson unloaded a truck in the middle stallinto the No. 40 tank. Stephenson testified that it was theusualprocedure for the pumper to check the truck forwater and to open the domes to see that all compartmentswere loaded to the butterfly, a marker that shows whetherthe load is short or over. After checking, the gauger hooksthe hose to the truck, opens the valve on the hose line, andstarts the pump. On this occasion the truck was in themiddle stall and the hose was hooked to the second valveand, after performing the above-described procedure,Stephenson started the pump and waited the 20 to 25minutesit takes to discharge the fuel, checked to see if thetruck was empty, and closed the valves on the unloadingline. (Stephenson testified that this was the duty of thepumper.) At approximately 5 a.m. (the truck had enteredthe unloading dock at 12:05) Stephenson checked tank 40,saw that it was getting full, closed its valve, and openedtank 48. (Tanks 40 and 48 were both fed from the sameline.) Stephenson then proceeded to check thegauges onthe storage tanks, which was his duty, and about 5:35 heheard the distress whistle blow. (L. L. Lang was theoperator on duty at the control house at the time.) He ranto the control house where Lang told him oil wasrunningdown a drainage ditch to the San Antonio River and that itappeared to be coming from the unloading rack.Stephenson ran to the unloading rack and found a valveopen in the stall southerly from the one in which the truckwas parked. Oil was running from the hose into thedrainage ditch and into the separator box. Stephensonclosed the valve and then pumped the oil out of theseparator box. Stephenson and Lang then checked thevalve on tank 48 and found that the safety valve, referredto as the clapper, had been removed.7About 7:30 a.m. Taylor arrived at the plant andStephenson told him he had switched from tank 40 to 48and that the oil had gravitated back from the tank through4Smithey testified,infra,that Stephenson was hospitalized inJanuary5 Stephenson denied that it was a pumper's duties to check thevalves in the loading rack;Casey maintained it was among hisduties6See GC Exh 2, a rough sketch of the plant area including theunloading dock7A great amount of testimony was taken with respect to thisclapper which I find irrelevant. It was established that the clapperhad been removed from tank 48 some years prior to this spillWhile Stephenson denied that he knew the clapper had beenremoved, Taylor testified that he heard Stephenson tell the firemarshall that the clapper had been out for 3 or 4 years HOWELL REFINING CO.the unloading hose and had spilled over into the unloadingrack and down to the San Antonio River. Casey was alsopresent but Stephenson had no discussion with him.8At 5:30 that afternoon Stephenson received a call fromSuperintendent Casey who told himnot toreport for hisshift but report to Casey at 8 o'clock on the 21st. Theirconversation,as testified to by Stephenson, was asfollows:Q. And what did Mr. Casey say to you,please?A.Well, I went in his office and he told me, said,"well, Steve, you had a little bad luck, didn't you?And I said, "well, I suppose you would call it badluck, I don't feel likeitwasmy fault on account of theclapper valve."And he said, "Well, we are not interested in that,"said,"I have been waiting for this opportunity to letyou go," said, "I should have fired you months ago,and that I have been waiting for this opportunity to letyou go." Said, "Your mouth is too big. You are anagitator,and you talk too much." And said, "I knowexactly whatgoes onover there," and says, "you menare not fooling me a bit." Said, "I know every wordthat is said over there and everything that is goingon." And said, "I am lust goingto have to let you go."And I said, "Well, in other words, I am fired?"And he said, "Yes, I will have your check made outin a little bit."And that is all what was said. There was noinvestigationwhatsoever of the spill or it wasn'tdiscussed,at all.9On cross-examination Stephenson testified that it wasnot amongthe duties of the pumper when making hisrounds to check to see that all the valves in the stalls wereclosed although it was his responsibility to close the valvesin the stall of any truck which he unloaded. The pumperwould, if he sawan openvalve, close it but Stephensontestified that although the pumper passed by the unloadingrack on his rounds he might not notice or see an openvalve.10On thenight in questionStephenson made noattempt to check the valves in the otherstallsto see if onewas open.It was also broughtout on cross-examinationthat shortlyafterCasey became superintendent in September orOctober 1964, he had fired Stephenson because ofa spill,but he was reinstated by President Howell. i t Casey hadalso reviewed Stephenson's personnel file with him,reminded him of reprimands he had received in the past12(Stephenson stated that two of them were not true), andtold him thenext timehe had a spill, he would be fired.Casey testified that he was employedasplantsuperintendentbyHowellatSanAntonioinSeptember 1964. Shortly after he moved from CorpusChristi to San Antonio, Stephenson had a considerablespillof kerosene (about 20 barrels). He dischargedStephenson but, after conferring with Howell, hereinstated him because he (Casey) was new on the job anddecided to give Stephenson another job. He did warn himthat thenextspill would result in his discharge.21As to the duties of pumpers, Casey stated that amongthem was the responsibility to see that all valves wereclosed when he made his rounds. 13About 7:05 a.m. on February 20, Casey received a callfrom Leo Lang informing him that there had been a spilland that the fire marshall was at theplant.He asked Langwhich pumper was on duty and was told it wasStephenson. He then called J. V. Taylor, who lived closerto theplant,and then proceeded to the plant himself,arriving about 8:15. He and Taylor made a complete roundof the unloading truck area and found all valves closed.They then checked tank 48 and found that the clapper hadbeen removed. They estimated the loss from the spillbetween $800 and $900. That afternoon Casey calledStephenson and told him not to report for his shift but tocome to the office the next morning. Casey testified totheir conversation on the 21st as follows:Q. All right.Describe the conversation you had with Mr.Stephenson on the morning of February 21st.A.Well, when Mr. Stephenson came into the officeIdiscussed this spill with him, and told him that wewanted to discuss this spill when he come in, and thatitwas his responsibility, and he said, "Well, I didn'tleave that valve open." Said, "Somebody left anothervalve openon anadjacent line."I told him it was still his responsibility, that he wastomake his rounds and make sure that all the valvesare closed. Supposed to make sure that all the valvesare closed ... on any line before you make a transfer,whether it's on the truck unloading rack or whetherit's onsome of the tanks out there. And I reviewed hispast record and discharged him.Q. Did you discuss his past record with him?A.Yes, I did.Q. Do you recall your conversation in that respect?A. Yes, I do. I told him that I wanted to remind himof the reprimand that I had issued to him, I think itwas back in 1964, that stated that if he had anotherspill that he would be discharged, and this is whathappened, I discharged him.3.The discharge of SmitheyJohn R. Smithey, employed by Howell as a transportdriver since September 1964, was discharged March 19,1966. He testified that in April 1965, he talked to the menabout their working conditions and then talked to theTeamsters. At this time John Gulley, described in thecomplaint as truck maintenance supervisor, told him tostay away from the Union. Nothing came of his efforts onbehalf of the Treamsters.In September 1965 he, Stephenson, and Zurcher talkedto the men to see if they were willing to organize and themen decided to wait until they had received theirChristmas bonus. After Christmas, Stephenson, who hadapparently contacted Carl Anderson of the Oil Workers,was sick in the hospital, as was Anderson, and Smitheystated, "that slowed things down."14 On March 13 a8Casey testified that he did not arrive at the plant until about8-15 and could not recall seeing Stephenson. (Stephenson's tourended at 8 a in )9The Trial Examiner granted the motion of counsel forRespondent to stoke the statement that there was noinvestigation whatsoever of the spill as conclusionary10When a valve was open the handle was upright and its lengthwas about 10 inches.It was 1 inch in diameteri 1This likewise was deniedby Casey whostated Howell left thedecision to him and that he reinstated Stephenson afterreconsideration12See Resp Exh.7a and b through 1011CfHowell's instructions to pumpers,R sp Exh 13.14 Smithey still thought the drivers s'ould be with theTeamsters 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting was held with the Oil Workers and the employeessigned cards with the Oil Workers. Smithey testified thaton the same day (March 13 was a Sunday) he calledemployees at their homes and also went to at least twobars to contact employees.On the morning of March 19, Casey called him on thetelephone and asked him to come to his office. He arrivedattheofficeabout 10:15 and his version of theconversation follows:Q. (By Mr. Arter) All right.What did Mr. Casey say to you?A.He said I still had that chip on my shoulder, andthat I was talking too much He said he thought wehad this settled. And I asked him what he was talkingabout. And he said, "Well, this tongue-wagging andjaw-wagging. I told you before it had to stop."We had quite a long conversation. Oh, it wasn't toolong.Q. I would like to know what occurred in theconversation, please, Mr. Smithey.A.Well, he asked me when I first come in, he said"I see you have still got that chip on your shoulder. Ithought we had this settled."And I said, "Well, I am not sure what you aretalking about."And he said well, he had some more complaintsabout me talking, being a tongue-wagger. And I hadn'thad much sleep, and I was a little tired and sleepy,and I said, "Well, let's see them. I don't want youdoing me like you did last time." I had been chewedout before on said complaints but you never get tosee them." So I asked Mr. Casey to show them andhe refused to show them. He said that this talkingand tongue-wagging had to stop and it looked like-MR. WEISS: What is this?TRIAL EXAMINER: Tongue-wagging, I think.MR. WEISS: Tongue-wagging?TRIAL EXAMINER: Am I correct?MR. WEISS: Yes, sir.Said it had to stop, and he didn't feel it was doingthe Company any good, and he just didn't think heneeded me any more.In the conversation Casey also told him he could bringup his past with Key Petroleum, a chain of filling stationsaffiliated with Howell, to which Smithey had in the pastmade deliveries. Casey also asked him why he and themen were dissatisfied and Smithey told him, "Well, themen are dissatisfied with these working conditions andthis lost time.... The powdered coffee, the driver'slounge, lost time and you."isOn cross-examination Smithey testified that shortlyafter his employment he was assigned to make citydeliveries to Key Petroleum. Smithey admitted that he hadtrouble with one station and that in September 1965, hehad a discussion with Casey concerning complaints fromstations. At this time, however, Smithey had been takenoff the city run and given the so-called field run. Smitheyadmitted that during July 1965, he was involved in an15 In his pretrial statement Smithey testified that he told Caseythat he (Smithey) was dissatified "with the working conditions,the lost time, the powdered coffee, the drivers, the so-calleddrivers lounge, and him " In his testimony before the TexasEmployment Commission he testified, when asked by Casey whyhe did not like Cagey or the Company, "Well, just a few littlereasonsYou are ode ' There is no indication in this testimonythat Smithey was speaking for the menincident in which he ran over some garbage cans at a Keystation,was taken to the station by a supervisor of Keywhere he almost had a fistfight with the manager.Smithey testified that at the time he went to work for'Howell he did not know that employees were required tobe bonded.18 On his employment application form 17 heanswered in the negative two questions: (1) "Have youever been named as defendent in a civil or criminal suit?"(2) "Have you ever been convicted of a crime?" Smithey,had, however, at the time of his employment beenconvicted of "Assault to Murder with Malice"18 and of"unlawfully carrying a pistol."19Casey testified that about 1 week prior to the time hedischarged Smithey he received an interoffice memo fromFabian Jarzombek, the dispatcher, concerning thepossible assignment of a run to St. Louis to Smithey.Smithey told Jarzombek, "Well, if I have to make this tripto St. Louis I am just going to get sick." About a week laterhe received another memo from Jarzombek that he hadhad a report from a driver making the San Antonio run.The driver reported that he had made a delivery to PioneerFlour Company and that he was asked, "Where is that guythat is always doing all the bitching, that makes thesedeliveriesoverhere, that does all the bitching?"Jarzombek said the report referred to Smithey. Casey thencalled Smithey in to talk to him (the date was March 19).20Casey testified that when Smithey entered his office "hewas just as mad as he could be." Casey's version of theirconversation follows:THE WITNESS: So he did, he came out to the office.Itmust have been somewhere around 10 or 11 o'clock.Idon't know the exact time when he walked in theoffice.And I said, "Smithey, I have had reports again thatyou have been talking to these people, talking aboutthe Company to some of our outside customers."And I asked him, "Just what is it you don't likeabout this company?"And he says, "Well, to be perfectly frank, I don'tlike you, I don't like the Company, I don't like theequipment I have to use, and that place you call alounge out there isn't fit for a driver, and the coffeethat you furnish for us is not fit for a driver to drink."And I says, "Well, it's apparent, it's clear, that youare not happy with this company, and you are relievedof your duties."B. Conclusions1.As to violations of Section 8(a)(1)The first instance of an alleged violation of Section8(a)(1) set forth above refers to a conversation betweenPogueandMitchell inwhichMitchellallegedlyinterrogated Pogue concerning the signing of a card,reminded him that he was a probationary employee, andtold him the employees would probably lose benefits if theplant went union. This was denied by Mitchell and I creditthis denial. Mitchell was a forthright witness and I believe16Smithey had, in fact, signed an application for a bond at thetime of his employment (Resp Exh 4)17Resp Exh 4iNResp Exh 3isResp. Exh 620 Casey also testified to past complaints against Smithey andto his discussion with Smithey in September 1965, in which hetold Smithey he was giving the Company a bad image and that ifhe did not like it to go ahead and resign HOWELL REFINING CO.his testimony that the only conversation he had with Pogueregarding unions was the one in which Pogue inquired asto consequences of a strike and in which Mitchell repliedthat he and Pogue would not be affected.Bartosh testified that he had a conversation withMitchell in April in which Mitchell told him that he hadseen union organization in plants, that the first thing themen would be fighting among each other and the plantwould be shut down. The complaint contains no suchallegation of such an alleged violation by Mitchell; the onlyreferences to Mitchell relate to interrogation of employeesand to a threat to discharge an employee. While counselcontends this matter was fully litigated, Bartosh was notcross-examined on his testimony and Mitchell was notexamined on it at all. Since the General Counsel did notmove to amend his complaint, I shall make no findingdespitethefactthatthestatementstandsuncontradicted.21On April 7 Bartosh had a conversation with Taylor inwhich Taylor, after referring to the possible consequencesof a strike, told him that all the benefits they were nowreceiving "would have to be negotiated for." I find this aclear threat that Respondent would take away the benefitsand negotiate from "scratch."Polasek testified that onMarch 29 he had aconversation with Taylor in which Taylor also told him thatthe benefits they were then receiving they "wouldn't get tokeep" and any benefits they received would have to benegotiated in a contract.Both statements are violative of Section 8(a)(1).22The immediate question presented is whether,conceding the statements as found are violative of the Act,they are so isolated and lacking in impact as not to warrantthe issuance of a Board order. It is to be noted that this is asmall unit of some 40 employees and that the dissuasion of2 employees by unlawful means might have demonstrableeffect on the Union's majority and determine the results ofany election. (The election in this case was held andobjections were pending at the time of hearing but theresults are not a part of this record.) A Trial Examiner ishardly in a position to measure the impact of suchstatements on the employees subjected to such coercion.While I have serious doubts that the coercion found hereinwarrants a remedial order, I believe that the trend ofBoard decisions is to the contrary and shall recommendthat one issue.2.Violations of Section 8(a)(3)a.The discharge of StephensonAs to Stephenson I would find initially that there is alack of evidence from which any inference could be drawnthat Respondent had knowledge of his union activity. Hetestified that he did engage in such activity by solicitingcards in October and November but it was not shown thata single card was obtained nor how many employees weresolicited. In January, according to Smithey, he was in thehospital and "things slowed down." Unless the Board is toestablish an irrebuttable presumption that in a plant of thissize there is company knowledge of the identification of2iBruns Garage, Inc142 NLRB 36322Raytheon Company,160 NLRB 160329The pertinent part of that Section readsNo order of the Board shall require the reinstatement of anyindividual as an employee who has been suspended or23every individual who engages in union activityab inittoStephenson's case fails at the threshold. I would so find.Apart from this fatal defect in the General Counsel'scase I would say that the Respondent had good cause todischarge Stephenson and is accordingly protected bySection 10(c) of the Act.23 The record is clear thatStephenson had received prior warnings from Respondentand that Casey had discharged him for a spill in 1964 and,afterreinstatinghim, warned him that the next spill wouldresult in his discharge.While Stephenson's testimonywould indicate that the spill occurred in the stall next tothe one in which he unloaded and was the responsibility ofthe pumper who had unloaded thatstall, Icannot acceptthisasexculpatory. Imust accept the position ofRespondent that the pumper,inmakinghis rounds, hadthe duty of checking all valves. In an operation asdangerous as this it would be inconceivable that a check ofthe premises made every 2 hours as required would notinclude such a check. Whether the valve was left open inStephenson's stall or not, I find that it was hisresponsibility to have checked and closed it.24 Withoutnecessarilyagreeingwith the decision of the FourthCircuitinWellingtonMillDivision,WestPointManufacturing Co., v. N.L.R.B.,330 F.2d 579, for the factsare clearly distinguishable, I think the language of thecourt as quoted in Respondent's brief clearly applicable tothis case. The court, page 586, stated:Although the circumstances surrounding Allen'smisconduct and neglect are perhaps not as strong asthose in some of our prior decisions in this area, inview of Allen's previous reprimand for the same sortof misconduct within a relatively short period prior tothe second incident, this case should be controlled byour decision inN.L.R.B. v. Threads, Incorporated,308F.2d 1 (4 Cir. 1962). We there held, and not for thefirst time, thatthereisno legal basis for finding thattheassigned reason for a discharge is 'a mere"pretext"where it is shown that the employeeconcerned was guilty of prior misconductundercircumstances which tend to negate any idea that theemployer was searching for some false but plausiblereason to be advanced in support of a discharge whichwas, in fact, discriminatory and based upon Allen'sunion activities. This principle gains added support incases where, as here, the prior misconduct for whichthe employee had been specifically reprimanded andwhich he had been warned not to repeat was of thesame nature as that assigned as the reason for thedischarge. Furthermore, inN.L R B. v. United BrassWorks, Inc.,287 F.2d 689, 693 (4 Cir. 1961), we heldthat "[i]f discrimination may be inferred from mereparticipationinunionorganizationand activityfollowed by a discharge,that inference disappearswhen a reasonable explanation is presented to showthat it was not a discharge for union membership. "Also, as we there held,the fact that an employeeis aunionmember and an activemovant in anorganizational campaign will not shield him fromrelease for good cause.[Emphasis supplied.]I do not find that the discharge of Stephenson was inviolation of Section 8(a)(1) and (3) of the Act.discharged, or the payment to him of any back pay, it suchindividual was suspended or discharged for cause24 In reaching such a conclusion I consider it unnecessary toresolve the sharp conflictin testimonybetween Stephenson andCasey as to the visibility of the valves 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The discharge of SmitheyAs to Smithey I find that the Board's presumption thatcompany knowledge of union activity in a small plant maybe inferred in the absence of direct evidence meritsapplication. Smithey, who had first sought to organize thedrivers on behalf of the Teamsters in April 1965, testifiedthat he again tried to organize the drivers in September1965, when Stephenson was trying to organize the plantemployees for the Oil Workers. There followed the lullbefore Christmas and things after Christmas, according toSmithey, "drug out." The first meeting was held with theOilWorkers on Sunday, March 13, and it was at thismeeting that it was decided all the employees should gowith the Oil Workers. On the day of the meeting Smitheycontacted the men he knew and thought he could trust and"got every card signed that I possibly could that day."25He called some employees at their homes, some at the RedRock Lounge, and some at the Top Rail dance hall. In viewof the overt character of this activity and the number ofemployees contacted I believe it reasonable to infer thatthe Respondent learned of it.26As to the reasons given for Smithey's discharge, I do notfind them fictitious. Smithey admitted that in 1965 he hada discussion with Casey in which Casey told him that hehad received complaints from various managers of KeyStations about Smithey's attitude and his failure to assistin unloading. He also admitted running over trash cans atone station, being taken to the station by a Key supervisor,and almost getting into a fistfight with the manager.The immediate events which led to Smithey's dischargeonMarch 19, months after the above discussion withCasey, were two interoffice memos from DispatcherJarzombek to Casey. The first related to Smithey's refusaltomake the St. Louis run and the second to the reportfrom Pioneer Flour regarding his continual "bitching."Itwas Casey's testimony that when he called Smithey inon March 19 there had been no determination to fire himbutthatSmithey'sarrogantattitudeduring theconversation led to his dismissal. I found Casey to be acredible witness and I accept his version of the dischargeconversation.When an employee has been called in todiscuss two unfavorable reports and the employee thentells the supervisor he does not like the company, does notlike the supervisor, and does not like the workingconditions, I believe the supervisor is justified indischarging him. There remains the fact that Smithey wasone of the three who were most active in organizing aunion and one of the others had already been dischargedso that suspicion is created. That suspicion becomesstronger when the record establishes that Smithey's unionactivity increased and became overt, at least as far as themen were concerned, on March 13. When a leadingorganizer is discharged only 6 days after the first unionmeeting, I thinka prima faciecase is created. But this isall the General Counsel has established while Respondenthas given reasons, plausible on their face, for thedischarge. These reasons have not been disproved. To findfor the General Counsel I must accept the inference ofcompany knowledge of Smithey's union activity, which Ihave done, and accept the further inference, based on thetiming of the discharge alone, that the motive wasdiscriminatory.While I have found, and not without somemisgiving, that Respondent violated Section 8(a)(1) of theAct, the violations found consisted of only two instancesand were borderline in nature. In short, I think the GeneralCounsel required some further evidence to establish hisfair preponderance.I shall recommend that the complaint, insofar as italleges violation of Section 8(a)(3) be dismissed.IV.THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action necessary toeffectuate the policiesof the Act.Upon thebasis of the foregoing findings and conclusionsand upon the entire record,Imake the following:CONCLUSIONS OF LAW1.By telling its employees that if the plant went unionallbenefits would have to be renegotiated, Respondentviolated Section 8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]25How many signatureshe obtained is not disclosed26 CfSaxonPaintStores, Inc, 160 NLRB 1757 (issued after thetextof the Decision herein hadbeen sentto print), where theBoard rejected the inference of company knowledge in a unit of 70employees where therewas no unionactivity at the store and,although Respondent became aware of union activity at thelaundromatacross the street,itwas notshownthatRespondentbecame aware of the identity of the employees who may haveparticipated in it The finding of company knowledge as set forthabove was based solely on the TrialExaminer's conclusions as tothe law prior to the issuance ofSaxon Paint.Crown Imports Co., Inc.andWarehouseUnionLocalNo. 12,InternationalBrotherhood of Teamsters,Chauffuers,Warehousemen&Helpers of America. Case20-CA-3545.February 20,1967DECISION AND ORDEROn March 24, 1966, Trial Examiner Henry S.Sahm, issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof, and the General Counsel filed an answeringbrief.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,theRespondent's exceptions and brief, and theentire record in this case, and hereby adopts the163 NLRB No. 4